Citation Nr: 0511412	
Decision Date: 04/22/05    Archive Date: 05/03/05

DOCKET NO.  98-16 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
osteoarthritis.  

2.  Entitlement to service connection for a prostate 
disorder.  

3.  Entitlement to service connection for a respiratory 
disorder.  

4.  Entitlement to service connection for upper 
gastrointestinal disorders.  

5.  Entitlement to service connection for a disorder 
manifested by fever.  

6.  Entitlement to service connection for disorders 
manifested by memory loss, fatigue and insomnia.  

7.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
malaria.  

8.  Entitlement to a disability rating in excess of 30 
percent for irritable bowel syndrome.  

9.  Entitlement to a disability rating in excess of 20 
percent for a bilateral hearing loss disability.  

10.  Entitlement to a disability rating in excess of 10 
percent for post-traumatic stress disorder (PTSD).  

11.  Whether the veteran has basic eligibility for pension.  

12.  Entitlement to a total disability rating, for 
compensation purposes, based on individual unemployability.  

(The issue of entitlement to a disability rating in excess of 
10 percent for tinnitus will be the subject of a later, 
separate decision.)  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel



INTRODUCTION

The veteran had recognized service from November 1941 to 
September 1942 and from January 1945 to October 1945.  He was 
held as a prisoner of war by the Japanese government from 
April 1942 to September 1942.  

This matter comes before the Board of Veterans' Appeals 
(Board) from decisions rendered in May 1998, February 2002, 
September 2003, and March 2004, by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Manila, the Republic of 
the Philippines.  

The June 2004 statement of the case listed an issue as 
service connection for gastrointestinal conditions, to 
include colitis and constipation.  The February 2002 rating 
decision had listed the issue as service connection for a GI 
(gastrointestinal) condition (claimed as colitis and 
constipation).  That rating decision went on to explain that 
constipation was part of the disability picture for the 
service-connected irritable bowel syndrome (for which it 
granted a 30 percent evaluation).  By acknowledging that 
constipation was part of the service-connected disability, 
the RO acknowledged that the constipation was service-
connected.  So too, colitis, the inflammation of the colon, 
cannot be distinguished from the service-connected irritable 
bowel syndrome.  See the rating criteria below.  Thus, the 
Board finds that, colitis and constipation are already 
service-connected as manifestations of the service-connected 
irritable bowel syndrome.  These manifestations will be rated 
as part of the service-connected irritable bowel syndrome.  
There are outstanding gastrointestinal issues dealing with 
diagnoses in the upper portion of the gastrointestinal tract 
and these will be clarified on remand.  As to the lower 
gastrointestinal tract, the only outstanding issue is the 
evaluation of the irritable bowel syndrome.  

In January 2005, the RO notified the veteran of the denial of 
service connection for vertigo.  A notice of disagreement is 
not of record.  Absent a notice of disagreement, a statement 
of the case and a substantive appeal, the Board does not have 
jurisdiction of the issue.  Bernard v. Brown, 4 Vet. App. 384 
(1994); Hazan v. Gober, 10 Vet. App. 511 (1997).  

The United States Court of Appeals for Veterans Claims 
(Court) recently issued an order that might affect the 
veteran's claim for an increased rating for tinnitus.  Smith 
v. Nicholson, No. 1-623 (U.S. Vet. App. April 5, 2005).  VA 
General Counsel is drafting a memorandum for the Secretary's 
signature relating to claims for an increased rating for 
tinnitus.  In light of Smith, supra and other policy 
considerations, and since the Board must remand several other 
issues on appeal, the appeal for an increased rating for 
tinnitus is also remanded to the RO for any indicated action 
pending the VA General Counsel opinion and any other related 
developments from the Secretary of VA.  

The issues of entitlement to service connection for a 
prostate disorder, a respiratory disorder, an upper 
gastrointestinal disorder, a disorder manifested by fever, 
and disorders manifested by memory loss, fatigue and 
insomnia, as well as a total disability rating, for 
compensation purposes, based on individual unemployability 
are being remanded and are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the 
appellant in the development of the claims decided below and 
has notified him of the information and evidence necessary to 
substantiate his claims.  

2.  There is no medical or X-ray evidence of arthritis during 
or within one year of service; there is no competent evidence 
of a link between a current diagnosis of arthritis and 
service; while the veteran is a former POW, the medical 
evidence has ruled out a current diagnosis of post-traumatic 
osteoarthritis.  

3.  In March 1985, the RO denied service connection for 
malaria.  The veteran did not file a timely appeal of that 
decision.  

4.  The record at the time of the March 1985 denial, included 
the veteran's Affidavit for Philippine Army Personnel, signed 
in March 1946, and reporting that the veteran had been sick 
with malaria, while in the concentration camp, between April 
1942 and September 1942.  The evidence in 1985 also included 
a January 1985 laboratory report that malaria was not seen in 
the veteran's blood.  

5.  Since the March 1985 denial, the veteran has reasserted 
his claim.  VA has not received evidence not previously 
submitted to agency decision makers that bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim for service connection for 
malaria.  

6.  The service-connected irritable bowel syndrome is no more 
than severe.  There is no ulcerative colitis, or numerous 
attacks of ulcerative colitis, malnutrition, health being 
only fair during remissions, general debility, or serious 
complications such as liver abscess.  Anemia is not a 
manifestation of the veteran's service-connected irritable 
bowel syndrome.  

7.  Upon an April 2001 VA audiology examination, the 
veteran's service-connected bilateral hearing loss disability 
was manifested by a pure tone threshold average of 64 
decibels on the right and 59 decibels on the left with 
discrimination ability of 70 percent correct in the right ear 
and 68 percent correct in the left ear.  These audiologic 
results produce a numeric designation of "V" for the right 
ear and "V" for the left ear.  The most recent VA 
audiometric examination performed in June 2003 showed a pure 
tone threshold average of 38 decibels on the right and 42 
decibels on the left with discrimination ability of 76 
percent correct in the right ear and 80 percent correct in 
the left ear.  These audiologic results produce a numeric 
designation of "III" for the right ear and "III" for the 
left ear.

8.  The service-connected PTSD does not produce more than 
mild or transient symptoms of occupational or social 
impairment.  

9.  The service department has verified that the appellant 
had Regular Philippine Army service from November 1941 to 
September 1942, and recognized guerilla service from January 
1945 to October 1945.  He had no other service certified or 
verified by a United States service department.  


CONCLUSIONS OF LAW

1.  Post-traumatic osteoarthritis was not incurred in or 
aggravated by active military service and may not be presumed 
to have been incurred in service.  38 U.S.C.A. §§ 101(16), 
1101, 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2004).  

2.  The March 1985 rating decision is final.  Evidence 
received since the RO's 1985 decision is not new and material 
and the veteran's claim of entitlement to service connection 
for malaria is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. §§ 3.156, 20.1103 (2004).

3.  The criteria for a disability rating in excess of 30 
percent for irritable bowel syndrome have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, 
including § 4.7 and Codes 7319, 7323 (2004).  

4.  The criteria for a disability rating in excess of 20 
percent for a bilateral hearing loss disability have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 
4, Code 6100 (2004).  

5.  The criteria for a disability rating in excess of 10 
percent for post-traumatic stress disorder (PTSD), have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
Part 4, including § 4.7 and Code 9411 (2004).  

6.  The criteria for basic eligibility for pension have not 
been met.  38 U.S.C.A. §§ 101(2), 107, 1521(a) (West 2002); 
38 C.F.R. §§ 3.1, 3.40, 3.203 (2004); Sabonis v. Brown, 6 
Vet. App. 426 (1996).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (herein "VCAA") 
became law on November 9, 2000.  Pub. L. No. 106-475, 114 
Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002)).  This law redefined 
the obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet App 112, 
120, 121 (2004) held, in part, that a VCAA notice, consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  

Review of the VCAA notice letters of April 2001, June 2002 
and January 2004 discloses that they complied with all the 
requirements as described by the Court.  Particularly, the 
wording of the VCAA notices adequately informed the claimant 
that he should provide "any" evidence in his possession 
pertaining to the claim; that he should give VA everything he 
had pertaining to the claim.  

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  That 
was impossible in this case as the initial unfavorable 
decision was made long before VCAA became law.  Nevertheless, 
the file reflects a continuous flow of information to the 
veteran.  The rating decisions, statements of the case, and 
supplemental statements of the case, and VCAA letters, other 
correspondence, and discussion at the March 2000 RO hearing, 
notified the veteran and his representative of the status of 
the evidence as it was developed and of the need for 
substantiating evidence from him.  Any deficits in the 
original notice were cured long before the case came to the 
Board and are no more than non-prejudicial error.  

VA has made reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claim for 
benefits.  This includes private records which the veteran 
adequately identified and authorized VA to obtain.  All 
relevant Federal records have been obtained, to include VA 
treatment records.  The veteran was  provided a VA orthopedic 
examination to determine if he has post-traumatic 
osteoarthritis.  As to the increased rating issues decided by 
the Board, the veteran was furnished with the appropriate 
examinations and they included all of the relevant findings.  
In other words, the examinations were adequate for rating 
purposes.  Under these circumstances, there is no further 
duty to provide an examination or medical opinion with regard 
to the claims addressed in this decision.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2004).

Further, the veteran has not reported that any other 
pertinent evidence might be available.  See Epps v. Brown, 
9 Vet. App. 341, 344 (1996).  Notably, neither the appellant 
nor the representative has asserted that the case requires 
further development or action under VCAA or its implementing 
regulations.  

Thus, the Board finds VA has completed its duties under VCAA 
and implementing regulations.  Further, VA has completed the 
development of this case under all applicable law, 
regulations and VA procedural guidance.  See also 38 C.F.R. 
§ 3.103 (2004).  Therefore, it would not abridge the 
appellant's rights under VCAA and implementing regulations 
for the Board to proceed to review the appeal.  

Service Connection.  Service connection is granted for 
disability resulting from disease or injury incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 101(16), 1110 
(West 2002).  Analysis of this provision discloses that there 
are three essential elements, which must be met to establish 
entitlement.  There must be current disability; there must be 
disease or injury during service, and there must be a nexus 
or connection relating the current disability to the disease 
or injury during service.  

Further, the evidence must be competent.  That is, an injury 
during service may be verified by medical or lay witness 
statements; however, the presence of a current disability 
requires a medical diagnosis; and, where an opinion is used 
to link the current disorder to a cause during service, a 
competent opinion of a medical professional is required.  See 
Caluza v. Brown, 7 Vet. App. 498 (1995); see also 38 C.F.R. 
§ 3.159(a) (2004).  

Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b) (2004).  

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d) (2004).  

Evidence of a prolonged period without medical complaint and 
the amount of time that elapsed since military service, can 
be considered as evidence against the claim.  Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

Service Connection for Post-Traumatic Osteoarthritis.

The veteran contends that he has post-traumatic 
osteoarthritis as the result of mistreatment while he was a 
prisoner of war.  While the veteran may claim post-traumatic 
osteoarthritis, as a lay witness, he does not have the 
medical training or experience to diagnose his disabilities.  
As to this issue, he does not have the medical expertise to 
diagnose post-traumatic osteoarthritis.  38 C.F.R. § 3.159(a) 
(2004).  See also Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  To 
determine whether the veteran's osteoarthritis is post-
traumatic, the Board turns to the medical evidence and 
opinions.  See Murphy v. Derwinski, 1 Vet. App. 78 (1990).  

There are no service medical records in evidence.  A search 
of records produced only an Affidavit for Philippine Army 
Personnel, dated in March 1946.  The only wound or illness 
listed therein was the veteran being "bomb-shocked" in 
February 1942.  Following the veteran's active service, many 
years passed without any competent medical documentation of 
continuing symptoms.  This is evidence against the claim for 
service connection for arthritis on a direct incurrence 
basis.   Maxson, supra.  

The earliest documentation of arthritis, in the claims 
folder, was on VA X-rays in January 1985.  They showed 
hypertrophic degenerative disease of the lumbar spine with 
bilateral sacroiliac arthritis and osteoarthritis of both 
hips, and hypertrophic degenerative disease of both knees.  

The veteran has restricted the current claim to service 
connection for post-traumatic osteoarthritis.  (Emphasis 
added.)  Since the veteran is a former prisoner of war, post-
traumatic osteoarthritis may be presumed to have been 
incurred during active military service if it is manifest to 
a degree of 10 percent or more, at any time following active 
service.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2004).  

To establish service connection, a diagnosis of post-
traumatic osteoarthritis from a physician or other competent 
medical professional is required.  There are several 
examinations of record, which identify osteoarthritic changes 
in the veteran bones and joints.  These include the January 
1998 VA bones (orthopedic) examination, an October 1999 VA 
joints examination, and the April 2001 VA joints examination.  
There are also private clinical notes, beginning in June 
1993, which document low back pain and other joint 
complaints.  However, only the October 1999 VA examination 
report directly addresses whether the veteran's arthritis is 
traumatic in origin.  That examination concluded that the 
etiology of the veteran's degenerative joint disease was most 
likely from wear and tear of old age and not post-traumatic 
arthritis.  This opinion was based on examination of the 
veteran, history obtained from the veteran, review of X-ray 
studies, and review of the claims folder.  This competent 
opinion, which was based upon an examination of the veteran, 
including X-rays, and a review of the record, rules out 
trauma as a cause for the veteran's arthritis and there is no 
competent opinion of record to indicate otherwise.  

In sum, there is no medical or X-ray evidence of arthritis 
during or within one year of service; nor is there competent 
evidence of a link between a current diagnosis of arthritis 
and service.  As to the veteran's specific allegation; while 
he is a former POW, the medical evidence has ruled out a 
current diagnosis of post-traumatic osteoarthritis.  
Therefore, the Board finds the preponderance of evidence is 
against the claim and service connection for post-traumatic 
osteoarthritis is not warranted. 

Reopening a Claim for Service Connection for Malaria

In March 1985, the RO denied service connection for malaria.  
Decisions of the RO, which are not appealed, are final.  
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 
(2004).  However, if new and material evidence is presented 
or secured with respect to a claim, which has been 
disallowed, the claim will be reopened and the former 
disposition reviewed.  38 U.S.C.A. § 5108 (West 2002).  

The veteran again claimed service connection for malaria in 
February 1998.  For claims received before August 30, 2001, 
new and material evidence means evidence not previously 
submitted to agency decision makers that bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156 (2001).  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that this is a jurisdictional 
matter.  That is, VA has no jurisdiction to consider the 
claim unless the appellant submits new and material evidence.  
Therefore, the first determination, which the Board must 
make, is whether the veteran has submitted new and material 
evidence to reopen the claim.  See Barnett v. Brown, 
83 F.3d 1380 (Fed. Cir. 1996).  

The Veterans Claims Assistance Act of 2000 does not require 
the reopening of a claim that has been disallowed, except 
when new and material evidence is presented or secured, as 
described in 38 U.S.C.A. § 5108.  38 U.S.C. § 5103A(f) (West 
2002).  

The record at the time of the March 1985 denial included the 
veteran's Affidavit for Philippine Army Personnel, signed in 
March 1946.  In it, the veteran reported that he had been 
sick with malaria, while in the concentration camp, between 
April 1942 and September 1942.  The evidence in 1985 also 
included a January 1985 laboratory report that malaria was 
not seen in the veteran's blood.  

In attempting to reopen his claim, in February 1998, the 
veteran the veteran reported various symptoms.  As to his 
assertions alleging he has a current diagnosis of malaria and 
that such is linked to service, these statements are 
essentially redundant of prior contentions and do not 
constitute new and material evidence.  See Reid v. Derwinski, 
2 Vet. App. 312, 315 (1992).  Lay assertions of medical 
causation cannot serve as the predicate to reopen a claim 
under 38 U.S.C.A. § 5108 (West 2002).  Just as the Board must 
point to a medical basis other than its own unsubstantiated 
opinion (Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991)), 
the veteran cannot meet his initial burden by relying upon 
his own, or his representative's, opinions as to medical 
matters.  Nor can the veteran meet the 'new and material 
evidence' burden of 38 U.S.C.A. § 5108 by relying upon such 
'evidence'."  Moray v. Brown, 5 Vet. App. 211, 214 (1993), 
citing Grottveit v. Brown, 5 Vet. App. 91 (1993).  

The Board's review of the record discloses only repetition of 
the veteran's claim.  VA has not received any evidence not 
previously submitted to agency decision makers that bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
Consequently, the Board must find that new and material 
evidence has not been received and the claim cannot be 
reopened.  

Increased ratings.  In considering the severity of a 
disability, the Board has reviewed the medical history of the 
veteran.  38 C.F.R. §§ 4.1, 4.2 (2004).  
The Board has considered all the evidence of record.  
However, the most probative evidence of the degree of 
impairment consists of records generated in proximity to and 
since the claim on appeal.  See Francisco v. Brown, 7 Vet. 
App. 55 (1994).  

The evidence in this case includes medical reports and 
clinical records from VA, private physicians, and the 
Veterans Memorial Medical Center.  However, these reports 
will not be set forth in detail because they do not provide 
sufficient information to rate the disabilities at issue.  

Service-connected disabilities are rated in accordance with a 
schedule of ratings, which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. Part 4 (2004).  

Rating the Irritable Bowel Syndrome

An irritable colon syndrome (spastic colitis, mucous colitis, 
etc.) will be rated as noncompensable where mild with 
disturbances of bowel function with occasional episodes of 
abdominal distress.  A 10 percent rating will be assigned 
where the disorder is moderate having frequent episodes of 
bowel disturbance with abdominal distress.  The maximum 
rating under this code, 30 percent, is assigned for a severe 
condition manifested by diarrhea, or alternating diarrhea and 
constipation, with more or less constant abdominal distress.  
38 C.F.R. Part 4 Code 7319 (2004).  

The service-connected irritable bowel syndrome is currently 
rated as 30 percent disabling under Code 7319.  This is the 
maximum rating assignable under this rating code.  The Board 
has considered the possibility of assigning a higher rating 
under other rating codes.  The only diagnostic code, which 
would involve a similar location and symptoms, and provide a 
higher evaluation would be ulcerative colitis.  

Ulcerative colitis will be rated as 10 percent disabling 
where moderate; with infrequent exacerbations; as 30 percent 
disabling where moderately severe; with frequent 
exacerbations; as 60 percent disabling where severe; with 
numerous attacks a year and malnutrition, the health only 
fair during remissions; and as 100 percent disabling where 
pronounced; resulting in marked malnutrition, anemia, general 
debility, or with serious complication as liver abscess.  
38 C.F.R. Part 4 Code 7323 (2004).  

The Board has reviewed the claims folder.  A VA clinical 
note, dated in October 1999, shows the veteran complained of 
constipation followed by loose bowel movements.  There was no 
melena, hematemesis, excessive gas or belching.  Height was 
65 inches and weight was 140 pounds.  His abdomen was soft 
and non-tender, with increased bowel sounds.  There was no 
organomegaly.  The VA examination report, made the same day, 
provided essentially the same information, although the bowel 
sounds were described as markedly increased.  The diagnosis 
was an irritable bowel syndrome, which was mostly diagnosed 
by symptoms and history.  These findings do not approximate 
any applicable criteria for a higher rating.  

At his March 2000 RO hearing, the veteran testified that he 
had constipation and stomach acidity.  He had episodes of 
loose bowels, 3 times a day.  He stated that he had stomach 
problems on a daily basis.  Bloating and belching were 
reported.  This sworn description supports the current 30 
percent rating for a severe irritable bowel syndrome but does 
not describe the requirements for any higher evaluation.  

In April 2000, a colonoscopy, at a private medical center, 
revealed moderate internal and external hemorrhoids.  The 
colonoscopy was otherwise normal.  In the upper portion of 
the gastrointestinal tract, esophagogastroduodenoscopy and 
biopsy revealed a medium hiatal hernia, and evidence of 
erosive gastritis.    

The report of the April 2001 VA examination for digestive 
conditions shows the veteran complained of constipation 
lasting 2 or 3 days, followed by watery diarrhea.  The 
diarrhea would last a day or two, with 8 to 10 bowel 
movements, followed by constipation.  He also complained of 
excess gas.  There was no hematemesis or melena.  On 
examination, the veteran was noted to be moderately built and 
nourished, in no acute distress.  His abdomen was soft and 
nontender.  Bowel sounds were increased.  There was no 
organomegaly.  Hemoccult (test for blood in stool) was 
negative.  A complete blood count (CBC) showed hemoglobin, 
hematocrit and red blood cells were below normal limits.  
Colonoscopy was normal aside from hemorrhoids.  An 
esophagogastroduodenoscopy revealed a hiatal hernia and 
erosive gastritis.  The diagnosis was irritable bowel 
syndrome.  

On the April 2003 VA examination, the veteran reported having 
constipation for two or three days followed by loose bowels.  
The doctor noted that the veteran was unable to give any 
better description of his symptoms.  There was no significant 
complaint of weight loss, nausea, vomiting, abdominal pain or 
cramps.  It was noted that an April 2000 colonoscopy was 
normal, except for hemorrhoids.  The veteran was 5 foot 5 
inches in height and 130 pounds in weight.  The doctor 
expressed the opinion that the veteran was well built and 
nourished.  

The recent findings by trained medical professionals provide 
the most probative evidence as to the extent of the veteran's 
disability and show, by a preponderance of evidence that the 
disability does not approximate any applicable criteria for a 
higher evaluation.  38 C.F.R. §§ 3.102, 4.7 (2004).  
Specifically, the examinations have shown the veteran to be 
properly nourished, without malnutrition.  The examinations 
have not shown the general degradation of health associated 
with the 60 or 100 percent ratings.  In light of the negative 
hemoccult and colon studies, as well as the hiatal hernia and 
gastritis in the upper tract, the anemia cannot be associated 
with the service-connected lower tract irritable bowel 
syndrome.  The medical reports provide a preponderance of 
evidence, which establish that the service-connected 
irritable bowel syndrome does not approximate any applicable 
criteria for a higher evaluation.    

Rating the Bilateral Hearing Loss Disability

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies 1000, 2000, 3000 and 4000 cycles per second.  
38 C.F.R. § 4.86 (2004).  The rating schedule establishes 11 
auditory acuity levels designated from level I for 
essentially normal acuity through level XI for profound 
deafness.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4, 
including 38 C.F.R. § 4.85 and Codes 6100-6110 (2004).  The 
Court has noted that the assignment of disability ratings for 
hearing impairment are derived at by a mechanical application 
of the numeric designations assigned after audiometric 
evaluations are rendered.  Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992).  

On the authorized VA audiological evaluation, in April 2001, 
pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
Right
55
60
70
70
64
Left
60
55
60
60
59

Speech audiometry revealed speech recognition ability of 70 
percent correct in the right ear and 68 percent correct in 
the left ear.  These audiologic results produce a numeric 
designation of "V" for the right ear and "V" for the left 
ear.  When this numeric designation is applied to the rating 
criteria, the result is a 20 percent rating.  38 C.F.R. 
Part 4, including § 4.85, and Code 6100 (2004).  

The February 2002 rating decision granted service connection 
for bilateral deafness and rated the disability at 20 
percent.  

On the authorized VA audiological evaluation, in June 2003, 
pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
Right
30
40
45
40
38
Left
30
40
55
45
42

Speech audiometry revealed speech recognition ability of 76 
percent correct in the right ear and 80 percent correct in 
the left ear.  These audiologic results produce a numeric 
designation of "III" for the right ear and "III" for the 
left ear.  When this numeric designation is applied to the 
rating criteria, the result is a noncompensable rating.  38 
C.F.R. Part 4, including § 4.85, and Code 6100 (2004).  

The RO, in its March 2004 rating decision, decided to 
continue the 20 percent evaluation because sustained 
improvement had not been demonstrated.  

The Board's review of the record shows that there is no 
evidence from an audiologist or other competent medical 
source, which establishes that the hearing loss disability 
meets the requirements for a higher evaluation.  
Consequently, a higher rating must be denied.  

A Disability Rating in Excess of 10 Percent for PTSD

Effective on and after November 7, 1996, the General Rating 
Formula for Mental Disorders, including PTSD, is:                        
?	Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or 
place; memory loss for names of close relatives, own 
occupation, or own 
name...............................................................................
....100 percent; 
?	Occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting 
to stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.............................................70 
percent; 
?	Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment 
of short- and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships................................................50 percent; 
?	Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent 
events)............................................................................30 percent; 
?	Occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during periods 
of significant stress, or; symptoms controlled by 
continuous 
medication.....................................................
.........................10 percent; 
?	A mental condition has been formally diagnosed, but 
symptoms are not severe enough either to interfere with 
occupational and social functioning or to require 
continuous 
medication....................................................0 
percent. 
38 C.F.R. § 4.130, Code 9411 (2004).  

Background and Analysis.  On his January 1998 VA mental 
examination, the veteran reported that he had served as a 
medic and participated in the Battle of Bataan.  He 
complained of nightmares and flashbacks of that battle.  He 
treated many wounded soldiers.  He stated that he did not 
like to talk about the war or watch war movies. He stated 
that he startled easily.  Since his retirement, he had more 
frequent remembrances of the war.  On mental status 
examination, the veteran was friendly and cooperative.  Eye 
contact was good.  There was no psychomotor agitation or 
depression.  Concentration was adequate.  Memory was good.  
As to mood and affect, he was nervous and anxious at times.  
He stated that he did not feel depressed.  Intelligence was 
above average.  He denied suicidal or homicidal ideation, 
auditory or visual hallucinations, and paranoia.  He was not 
tangential or circumstantial.  He was not able to abstract.  
Insight and judgment were good.  The pertinent diagnosis was 
delayed PTSD.  The Global Assessment of Functioning was 70 to 
75.  The examiner expressed the opinion that the veteran did 
have signs or symptoms of PTSD and noted that it became more 
frequent after his retirement.  

The global assessment of functioning (GAF) is a scale 
reflecting the psychological, social and occupational 
functioning on a hypothetical continuum of mental health-
illness.  Diagnostic and Statistical Manual of Mental 
Disorders 32 (4th ed. 1994).  See Carpenter v. Brown, 8 Vet. 
App. 240, 243 (1995).  

A GAF from 71 to 80 represents, if symptoms are present, they 
are transient and expectable reaction to psychosocial 
stressors (e.g. difficulty concentrating after a family 
argument); no more than slight impairment in social, 
occupational, or school functioning (e.g. temporarily falling 
behind in school work).  

A GAF from 61 to 70 indicates some mild symptoms, (e.g., 
depressed mood and mild insomnia) OR some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships.  

The January 1998 VA mental examination indicates mild or 
transient symptoms, for which the schedule provides a 10 
percent rating.  The examination demonstrates that the 
veteran does not have the symptomatology required for the 
next higher rating, 30 percent, or for any other higher 
evaluation.  

On mental examination in October 1999, the veteran reported 
that he was a restless sleeper.  He awakened feeling anxious.  
He stated that his waking hours were not occupied by 
intrusive memories of the war and his prisoner of war 
experiences.  He stated that he was in the Bataan Death March 
and incarcerated at Camp O'Donnell, during which he observed 
deaths and atrocities.  Objectively, he was alert and 
oriented.  He had a conventional appearance.  There were no 
unusual mannerisms or behavior.  He was friendly and 
cooperative.  He displayed humor.  Communication was 
adequate.  Affect was appropriate.  Mood was optimistic.  
There was no disturbance of mental stream, though or 
perception.  Memory and concentration were intact.  There 
were no cognitive deficits.  Intellect was average.  Insight 
and judgment were intact.  The diagnosis was PTSD.  The GAF 
was 85.  

A GAF from 81 to 90 is assigned for absent or minimal 
symptoms (e.g., mild anxiety before an exam), good 
functioning in all areas, interested and involved in a wide 
range of activities, socially effective, generally satisfied 
with life, no more than everyday problems or concerns (e.g., 
an occasional argument with family members).  

None of the findings on the October 1999 VA examination show 
that the requirements for a higher rating are met.  

At his March 2000 RO hearing, the veteran reported that he 
still experienced flashbacks.  He was nervous sometimes.  
Sometimes, he could not sleep at all.  He had difficulty 
talking about his war experiences.  He did not take 
medication for his PTSD or require regular doctor visits.  
The veteran did not report manifestations, which would 
warrant a higher evaluation.  

The veteran had a VA PTSD examination in April 2003.  He 
reported serving in the Battle of Bataan and seeing people 
killed.  He was captured and held as a prisoner of war for 6 
months.  He talked of starvation, sickness and people dying 
in prison camps.  He reported nightmares, flashbacks, being 
hypervigilant, and startling at loud noises.  He experienced 
these symptoms once or twice a week for the past several 
years, and they were of mild to moderate intensity.  On 
mental status examination, the veteran was casually dressed 
and cooperative.  His mood was neutral.  His affect was 
appropriate.  Speech was normal.  There were no perceptual 
problems.  Thought processes and content were normal.  There 
was no suicidal or homicidal ideation.  He was oriented to 
person, place and time.  Insight and judgment were fair.  
Impulse control was fair.  There was a diagnosis of PTSD.  
The GAF was 65.  The examiner expressed the opinion that the 
veteran had mild to moderate symptoms, and that his 
psychiatric problems did not prevent him from getting 
employment.  

Here again, the objective findings and the examiner's 
opinion, as expressed in words and the GAF score, reflect a 
mild disability, for which the current 10 percent evaluation 
is appropriate.  The examination did not disclose findings, 
which would support a higher rating.  

While the veteran may feel that a higher evaluation is 
warranted, the findings of the trained medical professionals 
are significantly more probative in determining the extent of 
the veteran's disability.  In this case, the examinations of 
January 1998, October 1999 and April 2003 consistently 
described symptoms, which are no more than mild, for which 
the current 10 percent rating is correct.  These examination 
reports provide a preponderance of evidence, which 
establishes that the veteran's PTSD does not approximate the 
severity required for the next higher evaluation.  38 C.F.R. 
§ 4.7 (2004).  Therefore, a higher rating must be denied.  

Other Criteria and Extraschedular Rating

As to all of the veteran's claims for higher ratings, the 
potential application of various provisions of Title 38 of 
the Code of Federal Regulations (2004) have been considered 
whether or not they were raised by the veteran as required by 
the holding of the United States Court of Veterans Appeals in 
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), 
including the provisions of 38 C.F.R. § 3.321(b)(1) (2004).  
The Board finds that the evidence of record does not present 
such "an exceptional or unusual disability picture as to 
render impractical the application of the regular rating 
schedule standards."  38 C.F.R. § 3.321(b)(1) (2004).  In 
this regard, the Board finds that there has been no showing 
by the veteran that this service-connected disability has 
resulted in marked interference with employment or 
necessitated frequent periods of hospitalization beyond that 
contemplated by the rating schedule.  In the absence of such 
factors, the Board finds that the criteria for submission for 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  



Pension

In January 2003, the veteran requested improved pension.  The 
record already contained an undisputed report of the 
veteran's service.  The service department has verified that 
the appellant had Regular Philippine Army service from 
November 1941 to September 1942, and recognized guerilla 
service from January 1945 to October 1945.  He had no other 
service certified or verified by a United States service 
department.  Based on the records, in September 2003, the RO 
denied the claim.  The RO did not send the veteran a VCAA 
notice letter.  VCAA requires VA to tell a claimant the 
information or evidence, which is not of record, which is 
required to substantiate his claim.  38 U.S.C.A. § 5103(a) 
(West 2002).  In this case, the service department report of 
the veteran's service was already of record.  That report is 
binding on VA so no additional information or evidence was 
necessary.  That is, there was nothing to tell the veteran to 
submit to substantiate the claim.  Consequently, a VCAA 
letter was not required.  

The VA General Counsel has held that under 38 U.S.C. 
§ 5103(a), VA is not required to provide notice of the 
information and evidence necessary to substantiate a claim 
where that claim cannot be substantiated because there is no 
legal basis for the claim or because undisputed facts render 
the claimant ineligible for the claimed benefit; and under 38 
U.S.C. § 5103A, VA is not required to assist a claimant in 
developing evidence to substantiate a claim where there is no 
reasonable possibility that such aid could substantiate the 
claim because there is no legal basis for the claim or 
because undisputed facts render the claimant ineligible for 
the claimed benefit.  VAOPGCPREC 5-2004.  The Board is bound 
by this decision.  38 U.S.C.A. § 7104(c) (West 2002).  
Applying these principles to this issue, the Board finds that 
a VCAA notice letter was not required.  

Service before July 1, 1946, in the organized military forces 
of the Government of the Commonwealth of the Philippines 
while such forces were in the service of the Armed Forces of 
the United States pursuant to the Military Order of the 
President dated July 26, 1941 (including organized guerrilla 
forces), shall not be deemed to have been active military, 
naval, or air service for the purpose of any law of the 
United States confirming rights, privileges or benefits upon 
any person by reason of the service of such person or the 
service of any other person in the Armed Forces, except 
benefits under certain contracts of National Service Life 
Insurance; the Missing Persons' Act; and compensation for 
service-connected disability or death, dependency and 
indemnity compensation for service-connected death (with an 
exception); and burial benefits.  38 U.S.C.A. § 107 (West 
2002); 38 C.F.R. § 3.40 (2004).  With an exception not 
pertinent to this appeal, service in the Philippine Scouts 
(Regular Philippine Scouts) is included for VA disability 
pension, compensation, dependency and indemnity compensation 
and burial allowance.  38 C.F.R. § 3.40(a) (2004).

Under these laws, service with the Philippine Commonwealth 
Army, USAFFE, non-commissioned officers of the New Philippine 
Scouts under Public Law 190, 79th Congress, and recognized 
guerillas shall not be deemed to have been active military 
service with the Armed Forces of the United States for the 
purpose of entitlement to non-service-connected disability or 
"old age" pension under the laws administered by VA.  

Title 38 of the United States Code authorizes the Secretary 
of Veterans Affairs (Secretary) to prescribe the nature of 
proof necessary to establish entitlement to veterans' 
benefits.  See 38 U.S.C.A. § 501(a)(1) (West 2002).  Under 
that authority, the Secretary has promulgated 38 C.F.R. § 
3.203(a) and (c), to govern the conditions under which the VA 
may extend veterans' benefits based on service in the 
Philippine Commonwealth Army.  Those regulations require that 
service in the Philippine Commonwealth Army (and thus 
veterans' status) be proven with either official 
documentation issued by a United States service department or 
verification of the claimed service by such a department.  
See 38 C.F.R. § 3.203(a) (requiring service department 
documentation of service where available), § 3.203(c) 
(requiring service department verification of service where 
documentation is not available).  

In cases for VA benefits where the requisite service status 
is at issue, the relevant question is whether qualifying 
service is shown under Title 38 of the United States Code and 
the regulations promulgated pursuant thereto.  See Soria v. 
Brown, 118 F.3d 747, 749 (Fed. Cir. 1997).  Where service 
department certification is required, see 38 C.F.R. § 
3.203(c), the service department's decision on such matters 
is conclusive and binding on the VA.  Duro v. Derwinski, 2 
Vet. App. 530, 532 (1992).  Thus, if the United States 
service department does not verify that the person upon whose 
service VA benefits are claimed has the requisite service to 
establish entitlement to those benefits, the applicant's only 
recourse lies within the relevant service department, not the 
VA.  Soria, 118 F. 3d at 749.  

In short, under 38 C.F.R. § 3.203, this claimant is not 
eligible for the VA benefit sought on appeal based on 
Philippine service unless a United States service department 
document certifies or verifies the requisite service.  Soria, 
118 F. 3d at 749.

Analysis  The United States service department's verification 
is binding on the VA. 38 C.F.R. § 3.203; Duro, at 532 (1992).  
The service department has determined that the veteran had 
service with the recognized guerillas and in the Regular 
Philippine Army, but has verified no other service.  The 
Board must therefore find that the veteran did not have the 
type of qualifying service, enumerated in 38 C.F.R. § 3.40, 
that would confer basic eligibility for VA non-service-
connected pension benefits.  Accordingly, the claim for 
"improved pension" benefits must be denied, due to the 
absence of legal merit or lack of entitlement under the law.  
See Sabonis v. Brown, 6 Vet. App. 426 (1994).  


ORDER

Service connection for post-traumatic osteoarthritis is 
denied.  

The petition to reopen a claim of entitlement to service 
connection for malaria is denied.  

A disability rating in excess of 30 percent for irritable 
bowel syndrome is denied.  

A disability rating in excess of 20 percent for a bilateral 
hearing loss disability is denied.  

A disability rating in excess of 10 percent for PTSD is 
denied.  

Basic eligibility for pension is denied.  


REMAND

The veteran claims that he has a prostate disorder, a 
respiratory disorder, and a disorder manifested by fever, 
memory loss, fatigue and insomnia as a result of his prisoner 
of war experiences.  VCAA requires VA to obtain a medical 
opinion where there is competent evidence of current 
disability and lay or other evidence indicates that it may be 
associated with service.  38 U.S.C.A. § 5103A(d)(2) (West 
2002).  The Board therefore remands the case for such 
examination of the veteran and medical opinions as to the 
relationship of the claimed disabilities to service.  

A private esophagogastroduodenoscopy, in April 2000, revealed 
some erosion in the stomach.  A note from a private 
physician, received in April 2002, recounts a history of 
peptic ulcer disease, with many years treatment.  As a former 
prisoner of war, service connection may be granted if peptic 
ulcer disease becomes manifest to a degree of 10 percent or 
more.  38 C.F.R. § 3.309(c) (2004).  On the April 2003 VA 
examination, the veteran failed to report for upper 
gastrointestinal X-rays.  Considering the law and evidence of 
record, he should be given an opportunity to establish that 
he has a disability which may be presumed to have resulted 
from his prisoner of war service.  

In February 2005, the RO sent the veteran a statement of the 
case explaining the denial of a total disability rating, for 
compensation purposes, based on individual unemployability.  
A substantive appeal was subsequently received and forwarded 
to the Board.  Thus, the veteran has done all he needs to do 
to perfect his appeal.  However, service connection issues 
addressed in this remand are intertwined with the claim for a 
total rating based upon individual unemployabilty.  See 
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues 
are "inextricably intertwined" when they are so closely tied 
together that a final decision on one issue cannot be 
rendered until a decision on the other issue has been 
rendered).  Moreover, the issue has not been certified for 
appellate consideration and neither the local nor the 
national level representative has presented any arguments to 
support an appeal.  Thus, it would be prejudicial to him to 
consider the issue at this time.  38 C.F.R. § 20.600 (2004).  

As noted in the introduction to the decision above, the 
United States Court of Appeals for Veterans Claims (Court) 
recently issued an order that might affect the veteran's 
claim for an increased rating for tinnitus.  Smith v. 
Nicholson, No. 1-623 (U.S. Vet. App. April 5, 2005).  VA 
General Counsel is drafting a memorandum for the Secretary's 
signature relating to claims for an increased rating for 
tinnitus.  In light of Smith, supra and other policy 
considerations, and since the Board must remand several other 
issues on appeal, the appeal for an increased rating for 
tinnitus is also remanded to the RO for any indicated action 
pending the VA General Counsel opinion and any other related 
developments from the Secretary of VA.  

Accordingly, the issues of entitlement to service connection 
for a prostate disorder, a respiratory disorder, an upper 
gastrointestinal disorder, a disorder manifested by fever, 
and disorders manifested by memory loss, fatigue and 
insomnia, as well as a rating in excess of 10 percent for 
tinnitus and a total disability rating, for compensation 
purposes, based on individual unemployability, are REMANDED 
to the RO for the following actions:

1.  The RO should schedule the veteran 
for an examination of his prostate.  The 
claims folder should be made available to 
the examiner for review.  Any tests or 
studies which may be required to respond 
to the following question should be done.  
The examiner should express an opinion as 
to whether it is at least as likely as 
not (a 50 percent or greater probability) 
that the veteran's prostate disorder 
began during service or is causally 
linked to some incident of service.  

2.  The RO should schedule the veteran 
for an examination of his respiratory 
system.  The claims folder should be made 
available to the examiner for review.  
Any tests or studies which may be 
required to respond to the following 
question should be done.  The examiner is 
asked to opine whether it is at least as 
likely as not (a 50 percent or greater 
probability) that the veteran has a 
respiratory disorder that began during 
service or is causally linked to some 
incident of service.  

3.  The RO should schedule the veteran 
for a series of upper gastrointestinal 
X-ray studies.  A physician should review 
the results and express an opinion as to 
the veteran's diagnosis.  The claims 
folder should be made available to the 
examiner for review.  Any additional 
tests or studies, required to respond to 
the following questions, should be done.  
The physician is asked to opine whether 
it is at least as likely as not (a 50 
percent or greater probability) that the 
veteran has peptic ulcer disease or 
residuals thereof and, if so determine 
the current severity of the disorder.  
The examiner is also asked to opine 
whether it is at least as likely as not 
(a 50 percent or greater probability) 
that any other upper gastrointestinal 
disease that may be present began during 
service or is causally linked to any 
incident of service.  

4.  The RO should schedule the veteran 
for an appropriate examination for the 
purpose of determining the nature, extent 
and etiology of any disorder manifested 
by fever, memory loss, fatigue and 
insomnia that may be present.  The claims 
folder should be made available to the 
examiner for review.  Any tests or 
studies which may be required to respond 
to the following question should be done.  
The examiner should express an opinion as 
to whether it is at least as likely as 
not (a 50 percent or greater probability) 
that the veteran has a disorder 
manifested by fever, memory loss, fatigue 
and insomnia that either began during 
service or as the result of some incident 
of service service.  

5.  The appeal for an increased rating 
for tinnitus is also remanded to the RO 
for any indicated action pending a VA 
General Counsel opinion and any other 
related developments from the Secretary 
of VA.  

6.  The RO should afford the local 
representative an opportunity to make a 
presentation on the veteran's behalf, to 
include on the claim for a total 
disability rating, for compensation 
purposes, based on individual 
unemployability.  

7.  Thereafter, the RO should readjudicate 
these claims in light of the evidence 
added to the record since the last 
supplemental statement of the case (SSOC).  
If any benefit sought on appeal remains 
denied, the appellant and his 
representative should be provided a SSOC.  
An appropriate period of time should be 
allowed for response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


